DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. In reference to applicant’s arguments with respect to the applied prior art not teaching different airflow impedances based on airflow through the fans in the system, Tsai et al clearly describes (for example paragraphs 0022-0025) that a first airflow impedance is selected based on an the airflow being below a desired level, this occurs when empty cartridges are connected in parallel to active information handling resources called computing devices. Tsai et al also describes that a second airflow impedance is selected when the airflow is greater than a selected value, this occurs when the empty cartridges are connected in series to the information handling devices and much resistance is found for the cooling air.
The rejection of claims 2-5, 7, 9, 10, and 12-15 are withdrawn based on the amendment and remarks filed on 6/17/21.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US Publication 2017/0325363) and Alshinnawi et al (US Publication 2015/0330397).
Claim 1 and 11, Tsai et al teaches an information handling resource blank comprising: A form factor 100 having at least some features of a traditional information handling resource (as seen in fig. 3, the traditional information handling resource cartridge is represented with the reference 308a-f and the blank cartridges are represented by the reference 306a-c); and a plurality of fans 310a-e connected to the plurality of cartridges, wherein the information handling resource blank is provided with a way to modify the impedance in the system in order to improve energy efficiency.
Tsai et al does not specifically describe the plurality of fans being responsible to adjust the impedance in the system. However, Alshinnawi et al teaches a multi-server enclosure 170, server assemblies/cartridges 115/120/125/130 located in enclosure 170, and a plurality of fans 110a-110c, wherein the impedance in the system is controlled by feedback information from the plurality of fans (as described in paragraphs 0024-0026)
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a plurality of fans to control the impedance in a system, since said fans would provide an adequate way to remove heat generated in the server or computer.
Claim 6, Tsai et al describes in paragraph 0017 that the information handling resource could be a hard drive.
Allowable Subject Matter
5.	Claims 7 and 9-10 are allowed.
s 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846